Citation Nr: 1726882	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-05 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a cervical spine condition, also manifested by numbness in the arms and headaches, to include as secondary to a service-connected disability of degenerative disk disease at L4-L5, L5-S1 with right sciatica.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to April 1982, with additional service in the Army Reserves from April 1982 to August 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This matter was remanded for further development in October 2014 and May 2016.  The May 2016 remand ordered VA to obtain a new VA medical opinion addressing the direct and secondary theories of service connection for the Veteran's cervical spine condition.  The examiner was required to specifically address the Veteran's theories that her cervical spine condition was caused by her March 1982 in-service back injury or her resulting service connected lower back disability, and to reconcile any opinion with the February 2011 VA treatment record which contained a statement indicating such a nexus existed.  VA provided addendum medical opinions in June 2016 and September 2016.  Taken together, these opinions addressed the required issues and provided adequate reasoning to support their conclusions, and the Board finds that VA has complied with the terms of the May 2016 remand order.  See 38 U.S.C.A. § 5103A(b), Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required), Dyment v West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand because such determination more than substantially complied with the Board's remand order).

The Veteran testified before the undersigned at a September 2012 hearing.  A transcript of that hearing is of record. 

FINDINGS OF FACT

1.  The competent medical evidence of record does not show a nexus between the Veteran's cervical spine condition and her active service. 

2.  The competent medical evidence of record does not show a nexus between the Veteran's cervical spine condition and her service-connected lower back disability. 


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The Veteran's cervical spine condition was not caused by or aggravated by her service-connected lower back disability.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



I. Evidence

The Veteran's service treatment records (STRs) and military personnel records document that in March 1982 the Veteran fell approximately 30 feet and landed on her buttocks.  Immediately after the fall the Veteran complained of pain in her "neck, back, and buttocks," a treatment note indicated "tight and tender cervical muscles," and she was diagnosed with bruised muscles.  The Veteran's STRs document further treatment for lower back pain but are silent for any further complaints of neck pain or other cervical spine conditions. 

A June 1982 VA examination for her lower back condition was silent regarding any related cervical spine conditions or complaints. 

Medical records from 1982 to 1987, submitted by the Veteran, contain consistent complaints of and treatment for lower back pain but are silent for complaints of or treatment for any cervical spine condition.  

A physical therapy note from January 1992 did contain a brief mention of upper back pain and "cervical pain" although the remainder of the Veteran's physical therapy notes addressed only the low back pain. 

In May 1994 the Veteran sustained a work related back injury.  Medical records from the time indicate treatment mainly for back pain with some complaints of neck pain.  There is no indication in these records that her neck pain is connected to military service.

A March 1995 VA examination related to her lower back disability noted complaints of neck discomfort with numbness and tingling radiating down her left arm.  After a complete examination, the diagnosis was "probable" ulnar neuropathy, left upper extremity.  No opinion was provided as to etiology. 

An October 1995 cervical spine MRI report indicated "Routine cervical spine MRI shows no abnormality in the cervical [sic] spine, specifically no evidence of herniated disc.  Cervical spine cord is normal with no evidence of abnormal signal." 

A June 1996 physicians report, apparently prepared for an employer, listed diagnoses of back and neck spasms. 

A November 2005 cervical spine MRI report noted small posterior disc bulge at C4-5, causing partial effacement of the anterior subarachnoid space.   It noted narrowing of the intervertebral disc with desiccation of the disc at C5-6, with a small diffuse posterior disc bulge/protrusion which was mildly eccentric to the right. This caused partial effacement of the anterior subarachnoid space, with mild narrowing of the central spinal canal. There was mild flattening of the anterior aspect of the spinal cord and bony endplate spurring.  At C6-7 the report noted desiccation of the intervertebral disc and a small diffuse posterior disc bulge.  Finally, it noted a small posterior disc bulge at C7-T1.  No diagnosis or impression was included in this report. 

A June 2007 cervical spine MRI report included impressions of mild spondylosis with no acute abnormality involving the cervical column; disc bulge at C5-C6 with no significant compromise of the subarachnoid space or cervical cord;  no significant spinal stenosis; mild spondylosis in the cervical region; and no acute disc protrusion.

A January 2008 VA exam of the Veteran's cervical spine included a review of medical records and an examination of the Veteran.  The examiner noted the Veteran's complaint of neck pain starting in 2005, with occasional numbness and weakness in the right arm, and similar symptoms in the left arm starting about December 2006.  The Veteran also reported muscle spasms in her neck and said her neck symptoms increased at the same time as her lower back symptoms and she believes the two are related.  The examiner diagnosed the Veteran with "cervical spine with bilateral radicular symptoms."  She opined that since there was no evidence of illness, injury or disease of the cervical spine while in service the Veteran's cervical spine condition was less likely than not related to the Veteran's lumbar spine condition.  

Multiple MRI's were obtained between 2010 and 2014.  These noted minimal degenerative changes in the Veteran's cervical spine, as well as mildly bulging discs and spurring between the C5-7 discs.

A February 2011 medical record included a note that since the Veteran stated her neck problems occurred causally at the same time as her back, "we would say that this is connected," and "we presume this was exacerbated after her back injury."

A March 2011 cervical spine MRI report noted mild disc height loss at C4/5, C5/6 and C6/7.  Mild nonfocal disc osteophyte complex was noted at C5/6 and C6/7.  An impression by a doctor at the VA pain management clinic from the same day, including review of the MRI, assessed cervical spondylosis and right C7 radiculitis. 

Treatment records from the Veteran's chiropractor from December 2011 to June 2012 show treatment for lower back and neck pain but contain no opinion as to the etiology of the Veteran's cervical spine condition.  

A September 2012 cervical spine MRI report indicated "normal MRI of cervical and lumbar spine for age." 

In September 2014 the Veteran's pain management doctor observed no muscle atrophy and diagnosed her with chronic cervical strain.  At the same time her chiropractor reviewed her most recent MRI and opined that there was posterior disc bulge at C4/5, C5/6, and C6/7 as well as possible spinal cord impingement at C6/7. 

A May 2015 VA examination included a review of the claims file and an examination of the Veteran.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury because there was no documentation or evidence of neck condition, neck pain or cervical spine issue while in service.

A June 2016 VA addendum opinion specifically addressed the Veteran's theory that her 1982 in service back injury caused her current cervical spine condition, as well as her theory that her service connected lower back disability had caused or aggravated her current cervical spine condition.  The examiner explained that while there was a report of acute cervical spine tenderness and strain while in service, there was no evidence that it developed into a chronic condition while in service.  She noted that degenerative changes did not develop until many years later and that by definition, strains do not disrupt the articular surface of a joint.  For this reason the examiner opined that the claimed condition was less likely than not incurred in service or caused by the claimed in-service injury.

Addressing secondary service connection, the June 2016 examiner stated that the Veteran's current cervical spine condition was degenerative in nature and did not manifest before a work related injury that occurred in 1994.  She also cited to a lack of evidence in orthopedic literature that injury to one joint would cause degenerative changes in another joint, unless the first injury resulted in a major muscle or nerve damage causing partial or complete paralysis, or shortening of the injured limb resulting in length discrepancy of more than 5cm so that the individual's gait pattern has been altered to the extent that clinically there is an obvious Trendelenburg gait.  She further explained that while it is not unusual for two joints to share properties in the same person, but one joint's disease does not "spread" to another or cause damage to it.  For these reasons she opined that the condition of the cervical spine is due to something intrinsic to the cervical spine and not the lumbar spine, and is less likely than not caused by or aggravated by the Veteran's service-connected lower back disability.

Finally, a September 2016 VA addendum expands on the earlier VA opinions and addresses the positive nexus opinion included in the Veteran's February 2011 VA treatment records.  Contrary to the February 2011 statement that "she has documented cervical and lumbar spondylosis, and we presume this was exacerbated after her back injury," the examiner explains that in light of the October 1995 MRI, it is clear that there was no preexisting cervical condition that could have been exacerbated in March of 1982.

The Veteran has stated that she believes her current cervical spine condition was caused by her in-service back injury or her service connected lower back disability.  She has also mentioned that various treatment providers have told her that her that her lower back disability either would, or already had, affected the rest of her spine.  The only such statement contained in the record is the VA treatment note from February 2011, mentioned above. 

II.  Analysis

The Veteran is seeking service connection for a cervical spine condition.

While more than one diagnosis has been provided for the Veteran's cervical spine condition, VA has acknowledged evidence of the Veteran's cervical spine arthritis, diagnosed as degenerative changes and spondylosis of the cervical spine, and the record is replete with tests and treatment supporting this diagnosis.  Because VA is not challenging this diagnosis, the presence of a current cervical spine condition has been shown. 

i. Presumptive Service Connection

The Veteran has been diagnosed with arthritis of the cervical spine, a chronic condition listed in 38 C.F.R. § 3.309(a).  Arthritis will be presumed service-connected, even without evidence of incurrence or aggravation in service, if it manifests to a compensable degree within one year of separation from active service.  See 38 C.F.R. § 3.307(a)(1)-(3).  As the Veteran was separated from active service in April 1982, but was not diagnosed with arthritis until November 2005, her cervical spine arthritis cannot be presumed service connected under § 3.307.
ii.  Direct Service Connection

The Veteran's March 1982 in-service fall is well documented.  Her medical records at the time confirm that she complained of neck pain and tight and tender cervical muscles.  Her current cervical spine condition is also well documented.  However, for the reasons below, the Board will find that the preponderance of the competent evidence of record does not show a nexus between the in-service injury and the current cervical spine condition.  See 38 C.F.R. § 3.102, 3.303(a), 4.3.

The only medical professional who has suggested a causal nexus between the two was the VA doctor who made the February 2011 statement.  This opinion relied on the Veteran's statement that her neck problem occurred causally at the same time as her back injury.  It did not include any supporting rationale.  

Balanced against this are the combined VA opinions of May 2015, June 2016, and September 2016, concluding that the Veteran's cervical spine condition was less likely than not incurred in or aggravated by her service.  This examiner contrasted the medical evidence that the Veteran's in-service fall caused a chronic lower back injury with the lack of similar evidence of a chronic cervical spine condition during the same time period.  She noted that in October 1995 an MRI report indicated a normal cervical spine, and that the first MRI evidence of degenerative changes did not appear until November 2005, showing that no cervical condition existed in 1982 to be exacerbated by a fall.  She further cited a review of orthopedic literature showing no support for the theory that an acute injury could cause degenerative changes over 20 years after the initial injury.  

The Board finds that the VA medical opinions, taken together, are the most probative evidence of record addressing the question of whether the Veteran's cervical spine condition was caused by or aggravated by her service.  These opinions considered all relevant evidence, including the opposing medical opinion and relevant medical literature, and included a well-reasoned rationale that is consistent with the evidence of record.  The VA doctor's statement from 2011 was based on a statement by the Veteran, incomplete access to relevant evidence, and contained no rationale whatsoever.  The other opinion contained in the claims file is that of the Veteran.  While she asserted that her cervical spine condition was caused by her in-service injury, the Board finds that the opinions provided by the VA examiner need to be afforded more probative weight than the Veteran's assertions.  The VA examiner has experience, expertise, and training that the Veteran, as a layperson, is not shown to have.  As such, the examiner's opinions are afforded significant weight, and are the most probative evidence of record.  

As the preponderance of the evidence is against the Veteran's claim for direct service connection for her cervical spine condition, the Board finds that direct service connection is not warranted.

iii.  Secondary Service Connection

The Veteran is service-connected for a lower back disability.  Her current cervical spine condition is well documented.  However, for the reasons below, the Board will find that the preponderance of the competent evidence of record does not show a nexus between her service-connected disability and her current cervical spine condition.  See 38 C.F.R. § 3.102, 3.310, 4.3.

The Veteran has stated that she believes her current cervical spine condition is caused or aggravated by her service-connected lower back disability.  She mentioned both a private doctor and her January 2008 VA examiner as having told her that her back either would affect her neck or likely already had.  However, neither of these statements is found in the record.  As discussed above, there is one statement by a VA doctor from February 2011 opining that they presumed the Veteran's neck condition was exacerbated by her fall.

Balanced against this are the combined VA opinions of May 2015, June 2016, and September 2016, concluding that the Veteran's cervical spine condition was less likely than not caused by or aggravated by her service-connected lower back disability.  This examiner explained that the October 1995 MRI showing a normal cervical spine demonstrated that the Veteran's current cervical spine condition did not predate October 1995.  Therefore, it could not have been exacerbated by a fall that occurred in 1982.  She further explained that a review of the relevant literature showed no evidence that injury to one joint would spread or cause degenerative changes to another joint, absent special circumstances noted above.  

As above, the Board finds that the VA medical opinions, taken together, are the most probative evidence of record addressing the question of whether the Veteran's cervical spine condition was caused by or aggravated by her service-connected lower back disability.  These opinions considered all relevant evidence, including the opposing medical opinion and relevant medical literature, and included a well-reasoned rationale that is consistent with the evidence of record.  The VA doctor's statement from 2011 was based on a statement by the Veteran, incomplete access to relevant evidence, and contained no rationale whatsoever.  The alleged statements of other medical providers mentioned by the Veteran are presented without context or supporting rationale to rebut the VA examiner's opinions and can therefore be afforded little probative value.  The other opinion contained in the claims file is that of the Veteran.  While she asserted that her cervical spine condition was caused by her service-connected lower back disability, the Board finds that the opinions provided by the VA examiner need to be afforded more probative weight than the Veteran's assertions.  The VA examiner has experience, expertise, and training that the Veteran, as a layperson, is not shown to have.  As such, the examiner's opinions are afforded significant weight, and are the most probative evidence of record.  


As the preponderance of the evidence is against the Veteran's claim for secondary service connection for her cervical spine condition, the Board finds that secondary service connection is not warranted.

ORDER

Entitlement to service connection for a cervical spine condition is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


